Broyles, C. J.,
concurring specially. I agree to the judgment of affirmance. However, in my opinion, the allegations of the petition, to wit, “that said . . causeway is owned and operated by the defendant as a toll-road, for the use of which tolls or fees are charged and collected by the defendant for its own corporate purposes and as a source of corporate revenue and profit,” do^ not show that the operation of the causeway was a ministerial function. The allegations of the petition, construed most strongly against the plaintiff, and the language of the act of the General Assembly (Ga. L. 1922, p. 599, sec. 1), providing for the construction of the causeway, show that the causeway was to be built as “a public benefit to the City of Brunswick . . and its inhabitants,” and that the collection of tolls was merely an incidental profit; and the petition fails to allege that the amounts collected for tolls were more than nominal or that they were of substantial benefit to the city.